United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1556
Issued: May 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2019 appellant, through counsel, filed a timely appeal from February 28 and
April 23, 2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the April 23, 2019 decision, appellant submitted additional evidence to OWCP
and the Board on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited
to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP
will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to expand the acceptance
of his claim to include the additional conditions of a closed nondisplaced left femur fracture and a
left knee insufficiency fracture, causally related to the accepted April 27, 2018 employment injury;
and (2) whether appellant has met his burden of proof to establish disability from work for the
period June 30 through August 21, 2018, causally related to the accepted April 27, 2018
employment injury.
FACTUAL HISTORY
On April 28, 2018 appellant, then a 54-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 27, 2018 he developed a left knee strain and heard his knee
“pop” while walking with a tub of parcels to load his postal vehicle while in the performance of
duty. He did not indicate that he had stopped work.
Appellant submitted medical evidence in support of his claim which included a May 18,
2018 report, by Dr. Mitesh K. Patel, Board-certified in sports medicine and family practice, who
reported that appellant was seen for left knee pain following an April 27, 2018 work injury.
Appellant noted feeling pain while walking up a ramp and felt a pop in his left knee when he
pivoted while carrying parcels. A review of x-ray interpretations showed left knee mild
patellofemoral arthritis and no fracture. In a form report of even date, Dr. Patel diagnosed left
knee pain and recommended a magnetic resonance imaging (MRI) scan of the left knee.
In reports dated June 13, 2018, Dr. Patel diagnosed left knee insufficiency fracture and
recommended a medial unloader brace.
By decision dated June 21, 2018, OWCP accepted the claim for left knee strain.
By decision dated June 25, 2018, OWCP denied expansion of appellant’s claim to include
the additional conditions of a closed nondisplaced left femur condyle fracture and a left knee
insufficiency fracture.
A June 1, 2018 MRI scan of appellant’s left knee showed very mild patellofemoral
osteoarthritis, grade 2 medial collateral ligament sprain, bone edema extending into the medial
femoral condyle, and subacute, subcortical, transverse medial femoral condyle fracture.
Dr. Patel, in a June 13, 2018 report, diagnosed left medial condyle insufficiency fracture
based on review of the left knee MRI scan. Appellant’s physical examination revealed no left knee
effusion, tenderness in the left medial femoral condyle, and negative McMurray, Drawer, and
Lachman tests. Dr. Patel diagnosed acute left knee pain and closed nondisplaced left femur
condyle fracture.
In a June 21, 2018 report, Dr. Patel again noted appellant’s diagnosis as closed
nondisplaced left femur condyle fracture. He related that appellant had been fitted with an orthosis.
On July 9, 2018 appellant filed a wage-loss compensation claim (Form CA-7) for the period
June 30 through July 6, 2018.

2

In a development letter dated July 20, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim for wage-loss compensation for the period June 30,
2018 and continuing. It noted that appellant’s claim had been accepted for left knee sprain and
denied for closed nondisplaced left femur condyle fracture and left knee insufficiency fracture.
OWCP advised him regarding the type of evidence required to support his wage-loss compensation
claim. Appellant was afforded 30 days to provide the requested evidence.
In a July 20, 2018 work capacity evaluation report (Form OWCP-5c), Dr. Patel opined that
appellant was totally disabled. In a note of even date, he diagnosed left knee medial collateral
ligament sprain and nondisplaced left medical medial femur condyle fracture. Dr. Patel checked
a box marked “No” that appellant was unable to perform her work activities without restrictions.
OWCP received additional Form CA-7’s claiming wage-loss compensation for the period
July 7 through August 3, 2018.
On July 20, 2018 appellant requested review of the written record by an OWCP hearing
representative of the June 25, 2018 decision denying expansion of his claim.4
In a July 20, 2018 report, Dr. Patel diagnosed a left femur closed nondisplaced condyle
fracture and a left knee medial collateral ligament sprain. Appellant’s physical examination
findings and history of injury were noted and Dr. Patel opined that appellant’s insufficiency
fracture was caused by appellant’s return to work and sudden increased activity.
Dr. Patel, in a report dated August 17, 2018, diagnosed a left knee medical collateral
ligament sprain and a medial femoral condyle transverse fracture. Appellant’s physical
examination findings were noted and Dr. Patel indicated that after appellant was removed from
work, he had been pain free and had not experienced swelling or mechanical symptoms. In a note
of even date, he diagnosed an MCL sprain and indicated that appellant was able to perform
modified work. In an OWCP Form 5c report of even date, Dr. Patel diagnosed left knee sprain.
He indicated that appellant was capable of working with restrictions of walking and standing
limited to three hours.
On August 22, 2018 appellant returned to full-time, light-duty work.
In a September 13, 2018 duty status report (Form CA-17), Dr. Patel diagnosed tibial
fracture and medial collateral ligament sprain, released appellant to return to work, and provided
work restrictions.
By decision dated September 14, 2018, OWCP denied appellant’s wage-loss compensation
claim for the period June 30, 2018 and continuing finding that appellant had not established that
he was disabled due to the employment-related conditions.
Following the September 14, 2018 decision, OWCP received a September 13, 2018 report
from Dr. Patel diagnosing a left femur closed nondisplaced condyle fracture and a left knee medial

4

The Board notes that the request form indicated that he requested a review from a June 22, 2018 decision, but
there is no decision of record of that date.

3

collateral ligament sprain. Dr. Patel noted that appellant had been receiving physical therapy and
been working with restrictions.
On September 21, 2018 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative, regarding the September 14, 2018 decision which denied
appellant’s wage-loss compensation claim. The hearing was held on January 23, 2019.
By decision dated October 25, 2018, OWCP’s hearing representative affirmed the June 25,
2018 decision denying expansion of the acceptance of appellant’s claim to include a closed
nondisplaced left femur fracture and a left knee insufficiency fracture.
OWCP received progress reports from Dr. Patel dated November 2, 2018 and January 4
and February 4, 2019 in which he repeated appellant’s diagnoses and noted appellant’s work
restrictions.
On January 23, 2019 appellant, through counsel, requested reconsideration of the
October 25, 2018 hearing representative’s decision denying expansion of the acceptance of
appellant’s claim.
In an August 22, 2018 report, Dr. Patel described appellant’s April 27, 2018 employment
injury, summarized the medical treatment he had provided since the initial evaluation on May 18,
2018, and noted his examination findings. He explained that at the time of the April 27, 2018
employment injury appellant was developing a left knee stress fracture from his employment, and
that walking down a ramp with heavy packages on April 27, 2018 worsened this condition.
Dr. Patel explained that appellant had increasing left knee pain attributable to the underlying stress
fracture which caused a pivoting left knee motion and resulted in the medical collateral ligament
sprain and pop. He further explained that the left knee stress fracture was further significantly
aggravated by appellant’s return to full duty for two weeks. Dr. Patel opined that the demands of
appellant’s job resulted in the medial femoral condyle fracture. He reported that during a prior
evaluation on June 13, 2018 appellant had noted that he was not working because the employing
establishment could not accommodate his work restrictions.
By decision dated February 28, 2019, the hearing representative affirmed the
September 14, 2018 decision regarding appellant’s wage-loss compensation claim.
In reports dated March 8 and April 3, 2019, Dr. Patel noted appellant’s history of injury
and indicated that he had returned to work with restrictions. Physical examination findings were
detailed and he diagnosed a medial collateral ligament sprain and a tibial plateau fracture.
By decision dated April 23, 2019, OWCP denied modification of the October 25, 2018
decision regarding claim expansion.

4

LEGAL PRECEDENT -- ISSUE 1
If an employee claims that a condition not accepted or approved by OWCP was due to an
employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
The medical evidence required to establish causal relationship between a specific
condition, as well as any attendant disability claimed, and the employment injury, is rationalized
medical opinion evidence.6 A physician’s opinion on whether there is causal relationship between
the diagnosed condition and the implicated employment factor(s) must be based on a complete
factual and medical background. Additionally, the opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision.
OWCP initially accepted appellant’s claim for left knee strain. In support of his request
that acceptance of the claim be expanded to include a closed nondisplaced left femur fracture and
a left knee insufficiency fracture, appellant submitted reports from Dr. Patel. Read together, these
reports are sufficient to require further development of the medical evidence.
Dr. Patel explained that he had reviewed appellant’s medical history and found that
appellant’s left knee stress fracture had been developing and that it had been aggravated by walking
down a ramp with heavy packages on April 27, 2018 while performing his employment duties. He
noted appellant’s MRI scan findings and provided findings on physical examination. Dr. Patel
diagnosed a left femur closed nondisplaced condyle fracture and a medial collateral ligament
sprain. He opined that appellant’s condition was caused and had been aggravated by both the
April 27, 2018 employment injury and his return to full-duty employment for a period of two
weeks. Dr. Patel explained how appellant’s increasing left knee pain was attributable to the
underlying stress fracture which resulted in a pivoting motion of the left knee motion, sufficient to
cause a “pop” and a strain, and an aggravation of the underlying condition.
Accordingly, the Board notes that Dr. Patel provided an affirmative opinion on causal
relationship. Dr. Patel’s reports, when read together, identified the accepted April 27, 2018
employment injury which appellant claimed caused his condition, identified findings upon
examination, and explained how the accepted April 27, 2018 employment injury, specifically
walking down a ramp with heavy packages, caused or aggravated appellant’s left femur closed
nondisplaced condyle fracture and medial collateral ligament sprain. The Board finds that
5

S.J., Docket No. 19-1489 (issued January 13, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018);
V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).
6

T.C., Docket No. 19-1043 (issued November 8, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
7

E.J., Docket No. 09-1481 (issued February 19, 2010); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).

5

Dr. Patel’s opinion, while not sufficiently rationalized to meet appellant’s burden of proof, is
sufficient, given the absence of opposing medical evidence, to require further development of the
record.8
It is well established that proceedings under FECA are not adversarial in nature, and while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.9 OWCP has an obligation to see that justice is
done.10
The case will be remanded to OWCP for such further development of the record as deemed
necessary, to be followed by the issuance of a de novo decision.11
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the February 28 and April 23, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: May 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See J.G., Docket No. 17-1062 (issued February13, 2018); A.F., Docket No. 15-1687 (issued June 9, 2016). See
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).
9

See C.H., Docket No. 18-0108 (issued July 19, 2018); see e.g., Walter A. Fundinger, Jr., 37 ECAB 200, 204
(1985); Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); Michael Gallo, 29 ECAB 159, 161 (1978); William N.
Saathoff, 8 ECAB 769, 770-71 (1956).
10

C.H., id.; William J. Cantrell, 34 ECAB 1233, 1237 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

11

In light of the Board’s disposition regarding Issue 1, Issue 2 is currently not in posture for decision.

6

